DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “comprises is performed in accordance with a configurable protocol” in lines 2-3. It is at most unclear to the Examiner what is required by the claim. As currently recited, it is unclear what the relationship is between the interleaving step and the configurable protocol. It is suggested the claim is amended to recite -- is performed in accordance with a configurable protocol--. However, if the step requires or comprises “a configurable protocol”, it is suggested that the claim is amended to more clearly reflect that. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fraasch et al., (hereinafter 'Fraasch', WO 2017/024123 A1) in view of Hildebrand et al., (hereinafter ‘Hildebrand’, WO 95/18649). .
Regarding claim 1, Fraasch discloses a cardiac pacing and irreversible electroporation (IRE) apparatus (system 10 in Figs. 1 and 7; see abstract; see page 9 for selective pacing and ablation), comprising: a pulse generator (pulse filed ablation generator 14), which is configured to generate IRE pulses of prespecified shape and repetition rate (see pages 8-9 for pulse field ablation including irreversible electroporation; see Fig. 7 for biphasic high amplitude, low frequency pulses at a predefined repetition rate). Fraasch further discloses the apparatus (10) to generate an output signal comprising ones of the IRE pulses interleaved with ones of the pacing pulses (see Fig. 7 for low amplitude, high frequency pulses interleaved with the high amplitude, low frequency pulses; see page 14 the low amplitude pulses are “of high enough amplitude to excite muscle and nerves in the tissue”), and to output the output signal to a probe (medical device 12 in Fig. 1; see page 6 for medical device 12 that may be coupled directly to 
Fraacsch is silent regarding a shaping circuit, which is configured to convert some of the IRE pulses into pacing pulses of prespecified frequency and amplitude.
However, in the same field of endeavor, Hildebrand (Figs. 1, 3A-3F and 5-6D) teaches a similar apparatus (balloon 12) configured to provide electric current/voltage for both iontophoresis/electroporation and pacing of cardiac electric activity (abstract; page 10). Hildebrand teaches a variety of waveforms (160, 165, 170 and 175 Figs. 6A-6D) may be delivered in accordance with an electrocardiogram waveform (150 in Fig. 5, i.e. indicating electrical activity during beating of a heart during treatment) to provide both iontophoresis/electroporation and pacing, wherein each of the waveforms (Figs. 6A-6D) alternate between iontophoresis/electroporation and pacing pulses in order to achieve a desired treatment (see page 24). To provide the waveforms, the apparatus further includes a shaping circuit (see page 24 for integrated circuit) configured to convert some of the IRE pulses into pacing pulses of prespecified frequency and amplitude (see pages 22-24 for description of Figs. 6A-6D). Hildebrand further teaches “that any circuit used to deliver the drug delivery current/voltage could also be modified to deliver the pacing pulses as well in an integrated circuit” (page 24). Further, although the waveforms (160, 165, 170, 175) are depicted as rectangular (see Figs. 6A-6D), the waveforms could also have many other shapes providing a net flow of current in a desired direction (page 24). It is well known in the art (as can be seen in Hildebrand) to provide a shaping circuit, such as an integrated circuit, configured to deliver both iontophoresis/electroporation and pacing pulses, thereby increasing versatility and efficiency of the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Fraacsch to include a shaping circuit, which is configured to convert some of the IRE pulses into pacing pulses of prespecified frequency and amplitude, as taught by Hildebrand in order to provide electric current/voltage for both 
Regarding claim 2, Fraacsch in view of Hildebrand teach all of the limitation of the apparatus according to claim 1. Fraacsch further discloses (Figs. 1 and 7) comprising a processor (pulse filed ablation generator 14 including first processor 17; see page 7 for processing circuitry “in communication with one or more controller and/or memories containing software modules containing instructions or algorithms to provide for the automated operation and performance of the features, sequences, calculations, or procedures described herein”) configured to: specify the shape and the repetition rate of the IRE pulses (see pages 8-9 for pulse field ablation including irreversible electroporation; see Fig. 7 for biphasic high amplitude, low frequency pulses at a predefined repetition rate); specify the frequency and the amplitude of the pacing pulses (see Fig. 7 for low amplitude, high frequency pulses; see page 14 the low amplitude pulses are “of high enough amplitude to excite muscle and nerves in the tissue”); and specify the interleaved output signal, by specifying a number of the one or more IRE pulses and a number of the one or more pacing pulses (see Fig. 7 for low amplitude, high frequency pulses interleaved with the high amplitude, low frequency pulses).
Regarding claim 3, Fraacsch in view of Hildebrand teach all of the limitation of the apparatus according to claim 1. In view of the prior modification of Fraacsch in view of Hildebrand, Hildebrand (Figs. 1 and 6A-6D) teaches wherein the shaping circuit (see page 24 for integrated circuit) is further configured to modify a prespecified shape of the IRE pulses (see page 24 for integrated circuit; see Figs. 6A-6D for waveforms 160, 165, 170, 175 including both iontophoresis/electroporation and pacing pulses). See claim 1 above for obviousness statement. 
Regarding claim 4, Fraacsch in view of Hildebrand teach all of the limitation of the apparatus according to claim 1. Fraacsch further teaches “[t]he generator 14 may include processing circuitry including a first processor 17 in communication with one or more controllers and/or memories containing software modules containing instructions or algorithms to provide for the automated operation and performance of the features, sequences, calculations, or procedures described herein” (page 7, thereby 
Further, in view of the prior modification of Fraacsch in view of Hildebrand, Hildebrand (Figs. 1, 3A-3F and 5-6D) teaches the shaping circuit (see page 24 for integrated circuit) configured to interleave the IRE pulses with the pacing pulses (see Figs. 6A-6D for waveforms 160, 165, 170, 175 which interleave iontophoresis/electroporation and pacing pulses). Therefore, in view of the prior modification of Fraacsch in view of Hildebrand, the combination necessarily meets each and every limitation of the apparatus according to claim 4.
Regarding claim 5
Fraacsch is silent regarding converting some of the IRE pulses into pacing pulses of prespecified frequency and amplitude. 
However, in the same field of endeavor, Hildebrand (Figs. 1, 3A-3F and 5-6D) teaches a similar method comprising an apparatus (balloon 12) configured to provide electric current/voltage for both iontophoresis/electroporation and pacing of cardiac electric activity (abstract; page 10). Hildebrand teaches delivering a variety of waveforms (160, 165, 170 and 175 Figs. 6A-6D) in accordance with an electrocardiogram waveform (150 in Fig. 5, i.e. indicating electrical activity during beating of a heart during treatment) to provide both iontophoresis/electroporation and pacing, wherein each of the waveforms (Figs. 6A-6D) alternate between iontophoresis/electroporation and pacing pulses in order to achieve a desired treatment (see page 24). To provide the waveforms, the apparatus further includes a shaping circuit (see page 24 for integrated circuit) for converting some of the IRE pulses into pacing pulses of prespecified frequency and amplitude (see pages 22-24 for description of Figs. 6A-6D). Hildebrand further teaches “that any circuit used to deliver the drug delivery current/voltage could also be modified to deliver the pacing pulses as well in an integrated circuit” (page 24). Further, although the waveforms (160, 165, 170, 175) are depicted as rectangular (see Figs. 6A-6D), the waveforms could also have many other shapes providing a net flow of current in a desired direction (page 24). It is well known in the art (as can be seen in Hildebrand) to provide a method for converting some of the IRE pulses into pacing pulses of prespecified frequency and amplitude. Doing so provides for the delivery of both iontophoresis/electroporation and pacing pulses, thereby increasing versatility and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Fraacsch to include converting some of the IRE pulses into pacing pulses of prespecified frequency and amplitude as taught by Hildebrand in order to provide electric current/voltage for both iontophoresis/electroporation and pacing of cardiac electric activity, thereby increasing versatility and efficiency. 
Regarding claim 6, Fraacsch in view of Hildebrand teach all of the limitation of the apparatus according to claim 5. Fraacsch further discloses (Figs. 1 and 7) comprising, using a processor (pulse filed 
Regarding claim 7, Fraacsch in view of Hildebrand teach all of the limitation of the apparatus according to claim 5. In view of the prior modification of Fraacsch in view of Hildebrand, Hildebrand (Figs. 1 and 6A-6D) teaches comprising shaping the IRE pulses by modifying the prespecified shape of the IRE pulses (see page 24 for integrated circuit used to modify current/voltage of iontophoresis/electroporation pulses to also deliver pacing pulses; see Figs. 6A-6D for waveforms 160, 165, 170, 175 including both iontophoresis/electroporation and pacing pulses). See claim 5 above for obviousness statement.
Regarding claim 8, Fraacsch in view of Hildebrand teach all of the limitation of the apparatus according to claim 5. Fraacsch further discloses “[t]he generator 14 may include processing circuitry including a first processor 17 in communication with one or more controllers and/or memories containing software modules containing instructions or algorithms to provide for the automated operation and performance of the features, sequences, calculations, or procedures described herein” (page 7, thereby meeting in part the limitation regarding a configurable protocol). Fraacsch further teaches wherein interleaving the IRE pulses with the pacing pulses is performed in accordance with a configurable protocol (see Fig. 7 for low amplitude, high frequency pulses interleaved with the high amplitude, low 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794